internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp 2-plr-120455-00 date date number release date index number legend parent subsidiary buyer date date date date company official company official authorized representatives dear this is in response to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 through -3 of the procedure and administration regulations to file an election parent is requesting an extension of time to file a statement of allowed loss under sec_1 c of the income_tax regulations the election with respect to the sale of its stock in subsidiary during its taxable_year ending on date additional information was received in a letter dated date the material information submitted is summarized below parent is the common parent of a consolidated_group that has a fiscal_year ending on date parent uses the accrual_method of accounting subsidiary was wholly owned by parent and was included in parent’s consolidated federal_income_tax return along with other subsidiaries that are not relevant to this request on date parent sold all of its subsidiary stock to buyer an unrelated party it is represented that an election under sec_338 of the internal_revenue_code was not made with respect to the sale parent recognized a loss on the sale parent deducted the loss on its timely filed return for the fiscal_year ending on date and the amount parent deducted was determined in accordance with sec_1 c sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of the stock of a subsidiary sec_1 a defines a disposition as any event in which gain_or_loss is recognized in whole or in part a sale is therefore a disposition within the meaning of sec_1 a sec_1 c provides that the amount of loss disallowed under sec_1 a and the amount of basis_reduction under sec_1 b with respect to a share of stock shall not exceed an amount determined by a specified formula sec_1 c provides that sec_1 c applies only if a statement of allowed loss is filed with the taxpayer’s return for the year of disposition parent as the common parent of the consolidated_group was required by sec_1 c to make and attach the election to its return for the year of disposition in order to deduct the amount if any of the loss not disallowed on date parent timely filed its return for its tax_year ended on date the taxable_year in which the sale occurred however for various reasons the election was not attached to the return or otherwise filed on date which was after the due_date for the year ended date it was discovered that the election had not been filed subsequently this request was submitted to the service under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for parent’s taxable_year that included the sale or any taxable_year that would have been affected by the election had it been timely filed under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election was established by the regulations ie sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided that parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by company official company official and one of parent’s authorized representatives explain the circumstances that resulted in the failure_to_file the election the information establishes that company official a competent tax professional was responsible for the election and was aware of all relevant facts and that parent relied on company official to timely make the election the information also establishes that parent requested relief before the failure to make the election was discovered by the internal_revenue_service and that parent had filed its return as if the election had been made and consistent therewith finally the information establishes that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election the above extension of time is conditioned on the taxpayers' parent's consolidated group’s and subsidiary's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the total_tax liability of the consolidated_group or subsidiary is lower sec_301_9100-3 in addition the extension to file the election is also conditioned on parent’s sale of its subsidiary stock to buyer being an arm’s length transaction for fair_market_value parent must amend its return for its tax_year ending on date to attach to the return the election and the information set forth in sec_1 c in addition parent should attach a copy of this letter to the amended_return we express no opinion as to whether parent’s sale of the subsidiary stock was at fair_market_value whether parent recognized a loss on the sale of the subsidiary stock and if so the amount thereof or if a loss was recognized on the sale the amount of the loss disallowed in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however all essential facts are subject_to verification in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that if may not be used or cited as precedent pursuant to a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely associate chief_counsel corporate by edward s cohen chief branch
